Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  153375                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Kurtis T. Wilder
            Plaintiff-Appellant,                                                                     Elizabeth T. Clement,
                                                                                                                      Justices

  v                                                                 SC: 153375
                                                                    COA: 315774
                                                                    Wayne CC: 12-001086-FC
  ANTON T. BLEVINS,
            Defendant-Appellee.

  _________________________________________/

         By order of September 21, 2016, the application for leave to appeal the February
  11, 2016 judgment of the Court of Appeals was held in abeyance pending the decisions in
  People v Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos. 152946-
  8). On order of the Court, the cases having been decided on July 24, 2017, 500 Mich. 453
  (2017), the application is again considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 24, 2018
           t0117
                                                                               Clerk